Matter of Services v Morris (2017 NY Slip Op 08932)





Matter of Services v Morris


2017 NY Slip Op 08932


Decided on December 21, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 21, 2017

525449

[*1]In the Matter of JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant,
vCECILY L. MORRIS, as Family Court Judge of St. Lawrence County, et al., Respondents, et al., Respondents.

Calendar Date: November 21, 2017

Before: Peters, P.J., Garry, Clark, Aarons and Pritzker, JJ.


David J. Paulsen, County Attorney, Watertown (John L. Sabik of counsel), for appellant.
Eric T. Schneiderman, Attorney General, Albany (Frank Brady of counsel), for Cecily L. Morris, respondent.
David D. Willer, St. Lawrence County Department of Social Services, Canton, for St. Lawrence County Department of Social Services, respondent.
Omshanti Parnes, Plattsburgh, attorney for the children.

Aarons, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Farley, J.), entered July 6, 2017 in St. Lawrence County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to prohibit respondent Family Court Judge of St. Lawrence County from ordering petitioner to prosecute a neglect proceeding.
The facts are set forth in more detail in a related appeal (Matter of Gage II., ___ AD3d ___ [decided herewith]). As relevant here, in a May 2017 order, respondent Family Court Judge of St. Lawrence County directed petitioner to prosecute a neglect petition in connection with proceedings originating in St. Lawrence County. Petitioner thereafter commenced this CPLR article 78 proceeding seeking a writ of prohibition staying enforcement of the May 2017 order [*2]and permanently restraining said Judge from ordering petitioner to prosecute the neglect proceeding. Supreme Court dismissed the petition and this appeal by petitioner ensued. In light of our determination in Matter of Gage II. (supra), petitioner's appeal is academic and must be dismissed.
Peters, P.J., Garry, Clark and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, as academic, without costs.